                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                           8:13CR15

      vs.
                                                    DETENTION ORDER
CHRISTOPHER LEWIS,

                     Defendant.


      Defendant was afforded an opportunity for a hearing, but is currently being
held in state custody on related charges, and agreed to waive the right to a
detention hearing. Defendant has therefore failed to meet the burden of showing,
by clear and convincing evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R.
Crim. P. Rule 32.1(a)(6), that Defendant will appear at court proceedings and will
not pose a danger to the safety of any person or the community if released.
      Accordingly,
      IT IS ORDERED:
      1)    Defendant shall be returned to state custody for confinement on
            state charges.
      2)    Upon release from state custody, the U.S. Marshal is commanded to
            take custody of the above-named defendant for further proceedings
            in this court.

      July 17, 2019.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
